Concurring and Dissenting Opinion by
Judge Rogers :
I agree with the majority that Mr. Desikachar was properly ordered to be reinstated. Mr. Desikachar was originally removed on account of aberrant behavior, obviously related to mental or emotional upset. At the hearing which resulted in the order here appealed from the testimony of the medical experts was that he was restored to health. The Commission properly ordered his reinstatement.
I cannot agree, however, that the Civil Service Commission has the power to compel PennDOT or any other agency of State government to refrain from assigning particular duties to a reinstated employee or to tell it in what location such employee should perform his duties. The Civil Service Act, Act of August 5, 1941, P. L. 752, Section 951, 71 P.S. 741.951, provides only that if the Commission shall decide in favor of an employee “ . . the appointing authority shall reinstate him. . . .” Recent reports strongly suggest that the business of State government is not conducted with perfect efficiency. Not only is the Commission’s order instructing PennDOT how to employ Mr. Desikachar’s sendees lacking in legal authority, it creates further confusion of authority in an already imperfectly organized enterprise.